Filed 4/1/14 Tribolet v. Salas CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


ICELA TRIBOLET,

     Respondent,                                                       G048286

         v.                                                            (Super. Ct. No. 12V000709)

JULIO O. SALAS,                                                        OPINION

     Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Glenn R.
Salter, Judge. Affirmed.
                   Julio O. Salas, in pro. per., for Appellant.
                   No appearance for Respondent.


                                             *               *               *
              Julio O. Salas appeals from a domestic violence restraining order issued
against him. Salas contends the trial court abused its discretion in issuing the order based
on findings unsupported by the evidence. Salas’s appeal fails because he utterly
disregards his appellate burden to provide in his opening brief “a summary of the
significant facts.” (Cal. Rules of Court, rule 8.204(a)(2)(C).)
              Salas’s opening brief argues the trial court abused its discretion because its
“finding of domestic violence was entirely unsupported by the evidence presented.”
Despite challenging the sufficiency of the evidence, Salas provides no summary of the
facts of the case supported by references to the record.
              The only facts contained in the brief are as follows: Salas and respondent
Icela Tribolet “were involved in a romantic relationship for a few years”; Tribolet
obtained a temporary restraining order against Salas based on an ex parte application; and
at the restraining order hearing, Salas and Tribolet both testified, as did a witness for
Tribolet who “at times saw bruises on [Tribolet] but had no idea as to how they got
there.” Salas recounted no part of Tribolet’s testimony.
              Not only did Salas fail to summarize the testimony from the hearing, but he
also omitted from the clerk’s transcript Tribolet’s application for the restraining order,
including her declaration as to the various acts of domestic violence Salas committed
against her. At the conclusion of the hearing, the trial court noted Salas had not
“explicitly denied” the facts stated in the application, and the court found the information
in Tribolet’s application was “really quite crucial” in proving Salas committed the violent
acts alleged. Based on Tribolet’s declaration and her trial testimony, which the trial court
found credible, the court issued the requested restraining order.
              A reviewing court starts with the presumption the record contains evidence
to sustain every finding of fact. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.)
“‘[W]hen an appellant urges the insufficiency of the evidence to support the findings it is
his duty to set forth a fair and adequate statement of the evidence which is claimed to be

                                              2
insufficient. He cannot shift this burden onto respondent, nor is a reviewing court
required to undertake an independent examination of the record when appellant has
shirked his responsibility in this respect.’” (Huong Que, Inc. v. Luu (2007) 150
Cal.App.4th 400, 409.) Thus, appellants who challenge the decision of the trial court
based upon the absence of substantial evidence to support it “‘“are required to set forth in
their brief all the material evidence on the point and not merely their own evidence.
Unless this is done the error is deemed waived.” [Citations.]’” (Nwosu v. Uba (2004)
122 Cal.App.4th 1229, 1246; Brockey v. Moore (2003) 107 Cal.App.4th 86, 96-97
[same]; Huong, at pp. 409-410 [“An appellate court will consider the sufficiency of the
evidence to support a given finding only after a party tenders such an issue together with
a fair summary of the evidence bearing on the challenged finding, particularly including
evidence that arguably supports it”].)
              Salas has clearly failed to meet his burden on appeal. He does not set forth
all the material evidence presented by the parties; in fact, he recounts almost none of the
evidence. For that reason alone, we may treat his claim as waived. Furthermore, we
have read the reporter’s transcript and find more than sufficient evidence to support the
trial court’s finding Salas committed acts of domestic violence against Tribolet, justifying
the restraining order issued against him.
              The judgment is affirmed. Respondent is entitled to costs on appeal



                                                 THOMPSON, J.

WE CONCUR:


O’LEARY, P. J.


FYBEL, J.



                                             3